IN THE SUPREME COURT OF THE STATE OF NEVADA


                IN THE MATTER OF THE DITTER                              No. 68580
                1997 TRUST, DATED APRIL 4, 1997,
                REVISED AND RESTATED AUGUST
                13, 2009 NICOLE DITTER.

                BRET 0. WHIPPLE,                                               FILED
                Appellant,
                vs.
                                                                               JUL 2 8 2016
                DOROTHY JAKELSKY KYLE; AND                                    TRACE K. LINDEMAN
                                                                           CLERK OF SUPREME COURT
                NEVADA SOCIETY FOR THE                                    BY
                                                                                DEPUTY CLERK
                PREVENTION OF CRUELTY TO
                ANIMALS,
                Respondents.

                                         ORDER OF AFFIRMANCE

                            This is an appeal from a district court order resolving a
                petition concerning the delivery of trust property. Eighth Judicial District
                Court, Clark County; Gloria Sturman, Judge.
                            The decedent, Nicole Ditter, formed The Ditter 1997 Trust and
                named respondent Dorothy Kyle successor trustee. As Ditter's death was
                impending, through her power of attorney, Ditter retained Justice Law
                Center (JLC) to remove Kyle from the trust, and JLC deducted a $20,000
                retainer from the trust's bank account. Ditter passed away the next day.
                After Ditter's death, Kyle petitioned the district court for the return of the
                retainer pursuant to NRS 148.410. The district court ordered JLC
                attorney Bret Whipple to return $18,950, the portion of legal fees
                unearned at the time of Ditter's death.
                            On appeal, JLC argues that because the claim arose as a
                result of Ditter's death, and not prior to Ditter's death, Kyle must initiate
SUPREME COURT
     OF
   NEVADA
                 a civil action rather than seeking a district court order under NRS
                 148.410. We disagree.
                             The question presented is a mixed question of law and fact.
                 "[TI his court will not disturb a district court's findings of fact unless they
                 are clearly erroneous and not based on substantial evidence."         Int'l Fid.
                 Ins. Co. v. State,    122 Nev. 39, 42, 126 P.3d 1133, 1134-35 (2006).
                 However, Isitatutory interpretation is a question of law reviewed de
                 novo." In re Resort at Summerlin Litig., 122 Nev. 177, 182, 127 P.3d 1076,
                 1079 (2006) (internal quotations omitted). "In interpreting a statute, this
                 court looks to the plain language of the statute and, if that language is
                 clear, this court does not go beyond it."    Branch Banking & Trust Co. v.
                 Windhaven & Tollway, LLC,       131 Nev., Adv. Op. 20, 347 P.3d 1038, 1040
                 (2015). NRS 148.410 provides, in relevant part:
                                   1. The personal representative or an
                             interested person may petition the court to enter
                             an order:


                                   (b) If the decedent died having a claim to
                             property and another holds title to or is in
                             possession of the property.
                 NRS 148.440(2) further provides:
                             If the court is satisfied that the conveyance or
                             transfer should be made, it shall enter an order
                             directing the personal representative to execute
                             the conveyance or transfer to the person entitled
                             thereto.
                             We conclude that NRS 148.410 and NRS 148.440(2) are clear:
                 if a person died having a claim to certain property, then the district court
                 may order transfer of the property to the person entitled to it. Substantial
                 evidence demonstrates that Ditter had a claim to the unearned portion of
                 her retainer at the time of her death.      Black's Law Dictionary defines a
SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 19470    e
                "claim" as "Mlle aggregate of operative facts giving rise to a right
                enforceable by a court."    Claim, Black's Law Dictionary (9th ed. 2009).
                Ditter had a right enforceable by a court under section one of Ditter and
                JLC's fee agreement, which provided that "[a] retainer in the amount of
                $20,000 will be deposited and held in Attorney Trust Account until it is
                earned."' At the time of Ditter's death, JLC had earned $1050 in fees.
                The remainder of the trust account funds had not yet been earned. Thus,
                Ditter had a claim to $18,950 enforceable by a court, and the district court
                was satisfied that the transfer should be made. We agree with the district
                court's determination. Accordingly, we
                              ORDER the judgment of the district court AFFIRMED. 2



                                                                                   J.




                      'Moreover, the language in the fee agreement reflects JLC's
                professional conduct obligations. See NRPC 1.15(c) ("A lawyer shall
                deposit into a client trust account legal fees . . . that have been paid in
                advance, to be withdrawn by the lawyer only as fees are earned . . . .").

                      2 We   conclude that oral argument not warranted. See NRAP 34(0(1).


SUPREME COURT
        OF
     NEVADA

                                                     3
(0) ]947A



                                                                                  ;elf
                   cc: Hon. Gloria Sturman, District Judge
                        Justice Law Center
                        Kyle & Kyle
                        Walls Law Firm
                        Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA
                                                     4
(()) 1947A    ce